Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 26, 2015

The Court of Appeals hereby passes the following order:

A15A1297. SPENCER GILES v. DANIEL GILES.

      On December 23, 2014, the trial court entered judgment in favor of Daniel
Giles and against Spencer Giles. On January 23, 2015, Spencer Giles filed a notice
of appeal.
      We lack jurisdiction because the appeal is untimely. A notice of appeal must
be filed within 30 days after the entry of the trial court’s order. OCGA § 5-6-38 (a).
The proper and timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction upon this Court. Couch v. United Paperworkers Intl. Union, 224 Ga. App.
721 (482 SE2d 704) (1997). Here, Spencer Giles filed his notice of appeal 31 days
after the trial court’s order was entered. Accordingly, we lack jurisdiction to consider
this appeal, and it is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             03/26/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.